DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 03/24/2021. Claims 2 and 6 have been cancelled by the applicant. Claims 1, 3-5, and 7-20 are pending and an action on the merits is as follows.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/24/2021, with respect to claim 1 have been fully considered and are persuasive.  Specifically, the applicant further amended claim 1 and distinguished the vehicle lamp over the prior art. The rejections of claims 1, 3-5, and 7-20 are hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-5, and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  vehicle lamp “wherein, based on the first and second group of light emitting diodes being switched on, the first and the second parts of the light distribution pattern are (i) separated in the light distribution pattern at the distance from the vehicle lamp and (ii) adjacent to each other, and wherein the first group of light emitting diodes is implemented on a base substrate of a first optical module among the plurality of optical modules, and 
Regarding claims 3-5, and 7-20, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879